Title: Notes on Debates, 17 February 1783
From: Madison, James
To: 


Monday Feby. 17.
The report respecting a valuation of land being lost as appears from the Journal, it was revived by the motion of Mr. Dyer seconded by Mr. Mercer as it stands, the appointment of Commissrs. by Congress for adjusting the quotas, being changed for a grand Committee consisting of a delegate present from each State for that purpose.
A motion was made to strike out the clause requiring the concurrence of nine voices in the report to Congress; and on the question shall the words stand? the States being equally divided the clause was expunged. It was thereafter reconsidered & reinserted.
The whole report was agreed to with great reluctance by almost all, by many from a spirit of accomodation only, & the necessity of doing something on the subject. Some of those who were in the negative particularly Mr. Madison thought the plan not within the spirit of the Confederation, that it would be ineffectual, and that the States would be dissatisfied with it.
A motion was made by Mr Hamilton 2ded. by Mr Fitzimmons to renew the recommendation of  Feby 1782 for vesting Congress with power to make abatements in favor of States part of which had been in possession of the Enemy. It was referred to a committee.
